It is my view that this Court should grant the right to present his petition for a writ of coram nobis to the lower court. The authority should be by an appropriate order *Page 532 
limited and restricted to "the alleged conspiracy between A.N. Bowen and John Roulhac to give false testimony and induce others to give false testimony against the petitioner and thereby obtaining his conviction on the false testimony." See Mooney v. Holohan, 294 U.S. 102, 103, 79 L.Ed. 791; Moore v. Dempsey, 261 U.S. 86, 67 L.Ed. 543.
The case of Baker v. State 150 Fla. 446, 7 So.2d 792, came before this Court on petition for a common law writ of coram nobis. I prepared the opinion for the Court. The case was reviewed by the United States Supreme Court and it was sustained by a divided court. Likewise, the Hysler opinion and judgment was sustained by a divided Court.
The employment and use of perjured testimony by a sovereign State against a citizen violates the due process provisions of the Fourteenth Amendment.
It appears that the allegations of discrimination against colored people for jury service comes too late and the point is not properly raised.
BROWN, J., concurs.